Title: To George Washington from Robert Stewart, 14 December 1762
From: Stewart, Robert
To: Washington, George



My Dear Collo.
Lewis’s Plantation Decemr 14th 1762

I a few days ago had the pleasure to receive your obliging favour from Hoe’s Ferry and am under the greatest concern for the return of your Ladys Indisposition, I would fain hope that

the skill of the Faculty, your return and the excellent Weather will effect her recovery and perfectly re establish her Health an accot of which would afford me immense Joy—After rect of yours I lost no Time in endeavouring to procure some of the Disbanded Soldiers to undertake your work in the manner you mention but so intoxicated were they with their temporary Liberty and the enjoyment of a few Shillings they had just recd & which they were squandering in riot and Drunkenness that they were quite deaff to all proposals of that nature Mr Lewis whose Plantation is within 1½ Mile of the Ground on which we were encamp’t could not for double Price prevail upon any of them to get a few Rails of which he was in great want, they swore they would not strike a stroke for any man till they should partake of the Christmass Frolicks, and then perhaps some of them would call upon you, however I with some difficulty prevaild upon the Bearer Allen (who has been at Redstone Creek ever since Campaign 59) to wait upon you, in order to view the Ground in your Garden and propose the Terms upon wch he will Serve you in Quality of Gardr But with this Preliminary article of not Settling till after the approaching Holy days.
I yesterday Evening by Mr Posey recd your extreme kind favour from Williamsburgh and am really at loss for words to convey adequate Ideas of that pure Regard & genuine Gratitude your firm and uninterrupted Goodness has indelibly impress’d in my heart which is replete and will ever flow with the warmest Sentiments of the most exalted Esteem for you my best of Friends & dearest of acquaintances, Your own Letter is drest in that Stile and exhibits that ease candour and energy that clearly evinces it’s proceeding immediately from the heart and is perfectly adapted to answ⟨er⟩ the Intention in the most efficacious manner—There are two Expressions in the Governs. which I apprehend must take of the force and in a great measure destroy the end of a Recommendation But as you Justly observe the Peace which will probably be concluded before I can make use of it will render every effort of this Nature ineffectual.
You no doubt have heard that the Assembly has given each Feild Officer £100—each Capt. 75 & each Sub: £50 for the Expence they were at in Feild Equipage & given all Six Months Pay—that they are to address the Throne in our Behalf & to

grant a Sum to defray the Expence of the Officers that may be appointed to present the address. Public rewards of Military Services conferr’d in so ingenteel a manner must in future wars be productive of the most happy consequences—I am told that B——t according to his wonted modesty deems himself a proper person to present the address—for my part tho’ I had previously determin’d on going home, yet a conscious inability of conducting myself with that propriety and address the representative of a Corps should display deterr’d me from dropping the most distant hint even to my greatest Intimates in the Regimt—So many favourable Circumstances must concur to attract the notice of the Great so many difficulties to be encounter’d which I fear a Peace will make quite insuperable and have no glimmering Ray of hope for getting any thing done for the whole—Major McNeill is daily expected with the Cash whenever he arrives I will set out for Head Quarters & will soon be able to determine whether I shall continue a Soldier or recommence Mohair, in the Event of a Peace, I think the latter will be the most eligible as then in the Military way even hope the unfortunate’s last comfort will be cut off—I beleive I need not say with how much reluctance I must leave the Country without enjoying even a single hour’s Conversation with him I of all others esteem the most[.] to prevent this misfortune, I as long as I possibly could carefully avoided going to Fredericksbg at length Colo. S[tephen]s illness at disbanding of the Regt indispensably requir’d my going over 2 or 3 Times therefore would not run the most distant risque of a mere possibility of conveying the Infection to any of that Family whose happiness will ever be dear to me—God knows my dear Colo. if ever we shall meet again but this I am absolutely certain off that the longest absence will not diminish that pure Affection & superlative regard I have for you & I am too well acquainted with the warmth of your Heart & the sincerity of your Friendship to imagine that the one can ever cool or the other abate—May Heaven Bless you & Mrs Washington with Health & everything else you desire or may be necessary in completing yr Felicity an accot of wch especially from yourself will always an essential part of his who will ever remain with Supreme Esteem My Dear Sir Your Truely Affecte Gratefull & mo: Obliged Servt.

Robert Stewart



this Paper is so greacy that I fear you will hardly make out what is wrote on it.

